
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1599
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mrs. McCarthy of New
			 York (for herself and Mrs.
			 Myrick) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reaffirming support for Israel as a
		  longtime friend, ally, and strategic partner of the United States and Israel’s
		  right to defend itself.
	
	
		Whereas, on May 22, 2010, a Gaza-bound flotilla, sponsored
			 by the Turkish Humanitarian Relief Foundation, Insani Yardim Vakfi (IHH), set
			 sail from Istanbul, Turkey, with hopes to direct international attention to
			 Israel’s blockade of the Gaza Strip through a violent confrontation;
		Whereas 600 passengers, including radicals with ties to
			 terrorist groups, boarded the Mavi Marmara ship in Antalya, Turkey, the lead
			 vessel in the “Free Gaza” flotilla;
		Whereas, on May 31, 2010, after repeated warnings and
			 assurances that aid would be delivered, Israeli forces intercepted the flotilla
			 that was attempting to break through its naval blockade of Gaza;
		Whereas five of the six ships involved in the flotilla
			 cooperated peacefully, but activists on the Mavi Marmara, reacted violently
			 according to a premeditated plan to incite violence;
		Whereas when the first Israeli soldier was lowered by
			 helicopter onto the Mavi Marmara, militants onboard tried connecting the steel
			 cables from the overhead helicopters to the boat's antenna, in order to cause
			 the helicopters to crash;
		Whereas when Israeli soldiers boarded the ship, Mavi
			 Marmara passengers began severely beating the soldiers with iron rods, chairs,
			 and wooden poles, stabbing them with knives, and trying to lynch them, throwing
			 one soldier off the deck, and taking pistols from the soldiers and firing at
			 them with deadly intent;
		Whereas the Turkish aid group that sent out the flotilla,
			 IHH, belongs to a Saudi-based umbrella organization known as the Union of Good
			 which was established to finance the foreign terrorist organization
			 Hamas;
		Whereas the United States Treasury Department has
			 designated the Union of Good as supporting terrorism and has included the
			 organization as part of both the Designated Charities and Potential
			 Fundraising Front Organizations for FTOs list and the Office of Foreign
			 Assets Control (OFAC) list of Specially Designated Nationals and Blocked
			 Persons;
		Whereas, on June 14, 2010, the Government of Israel
			 approved and launched a credible investigation into the flotilla incident with
			 two international observers, Lord William David Trimble of Northern Ireland, a
			 Nobel Peace Prize Laureate, and Ken Watkin, a former judge advocate general of
			 the Canadian Armed Forces;
		Whereas Israel’s naval blockade of Gaza was put in place
			 as a response to thousands of rocket attacks on Israel from Hamas terrorists in
			 Gaza, is fully compliant with international law, and has succeeded in stopping
			 terrorists from smuggling weapons into Gaza from the sea that can be used to
			 murder innocent Israeli civilians;
		Whereas Israel has offered to fully deliver all aid
			 intended for Gaza, following close inspection of any ship that attempts to
			 cross its naval blockade; and
		Whereas Iranian Revolutionary Guard spokesman Ali Shirazi
			 stated that the naval wing of the Iranian Revolutionary Guard is ready to
			 assist further peace flotillas to Gaza with all its effort and
			 capabilities: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms its strong support for Israel as
			 a longtime friend, ally, and strategic partner of the United States;
			(2)supports Israel’s
			 right to defend itself;
			(3)condemns the violent, premeditated actions
			 of the Insani Yardim Vakfi (IHH);
			(4)calls upon other nations to express their
			 support for Israel’s right to defend itself and condemn the actions of the IHH;
			(5)expresses its hope that—
				(A)the recent incident does not derail the
			 Israeli-Palestinian peace process;
				(B)other nations
			 continue to work toward steps to have direct negotiations, advance a two-state
			 solution, and advance the peace process; and
				(C)the recent incident does not stop ongoing
			 efforts to confront the on-going attempts of delegitimizing Israel at the
			 United Nations;
				(6)denounces efforts by the naval wing of the
			 Iranian Revolutionary Guard to escort future flotillas and escalate future
			 violent confrontations;
			(7)commends President Barack Obama’s strong
			 support for Israel’s security and his unwavering support for Israel at the
			 United Nations;
			(8)calls for continued strong United States
			 leadership at the United Nations, including the utilization of its veto power,
			 to prevent any one-sided and politically tainted internal
			 investigation from proceeding; and
			(9)encourages the Administration to consider
			 whether the IHH should be placed on the list of foreign terrorist organizations
			 and under a visa ban, after an examination by the intelligence community, the
			 U.S. Department of State, and the U.S. Department of the Treasury.
			
